Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 06/22/2021. Claims 1-6, 8-16 and 18-26 and 28-30 are pending in this application. Claims 1, 11 and 20 are independent claims while claim 7, 17 and 27 are canceled. 

Please note that the examiner has attempted several communications with the applicant to resolve the issues and propose the amendment as part of compact prosecution. 

Claim Rejections - 35 USC § 112
2. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims 1-6, 8-16 and 18-26 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding the claim limitation such as a hardware manager to determine, based on a database of hardware support information and software version information, if upgrading a version of a platform software of a virtualized computing environment will increase performance capabilities of hardware resources supporting the virtualized computing environment, the examiner could not find the support from the spec. The closest support was found from the following paragraphs in par 45 and 47; “The example drift analyzer 216 periodically analyzes the updated hardware information and hardware support information stored in the example hardware datastore 214 to determine if hardware resources are appropriately assigned to workload domains”

4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5. Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claim limitation such as “a hardware manager to determine, based on a database of hardware support information and software version information, if upgrading a ”, it’s not clear to the examiner whether the hardware manager is using hardware support information about database to determine or using the database (datastore) storing hardware support information and version information to determine. The support from the spec is found in Par 36 that appears to support the former, “The example hardware support information is a database storing information that indicating performance characteristics (e.g., IOPS, read rates, write rates, etc.) and features (e.g., compression, deduplication, erasure coding, etc.) supported by particular hardware with particular versions of hardware.” For the examining purpose, the examiner interprets it as hardware support information about database with BRI.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAE U JEON/Primary Examiner, Art Unit 2193